Citation Nr: 1211954	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a disability manifested by nausea and balance problems, to include vertigo.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

4.  Entitlement to an effective date prior to May 6, 2004, for the grant of service connection for tinnitus, also claimed as residuals of total ossicular replacement prosthesis implant (TORP) surgery and as a disability manifested by constant drumming sound in left ear and sleep problems on left side.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2007, November 2007, April 2009 and December 2010, the Board remanded these claims for further development.  

In the November 2007 Remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations to determine the nature and etiology of his left ear hearing loss; psychiatric disorder; residuals of TORP surgery; vertigo; a disability manifested by constant drumming sound in the left ear; a disability manifested by numbness sensation in the left ear; a disability manifested by unusual taste sensation on the left side; a disability manifested by sleep problems on the left side; a disability manifested by nausea and balance problems; and a disability manifested by swollen, stuffy left ear sensation.  In January 2008, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for VA examinations in connection to his claimed disabilities.  These examinations were completed in February 2008, and copies of the VA examination reports were associated with the Veteran's claims file.  In the March 2008 rating decision, the RO granted service connection for the Veteran's left ear hearing loss, and evaluated it as noncompensably disabling, effective May 6, 2004.  

In April 2009, the Board denied the Veteran's claims seeking service connection for a psychiatric disability, to include as secondary to a service connected disability; residuals of TORP surgery; a disability manifested by a sensation of numbness in the left ear; a disability manifested by unusual taste sensation on the left side, and a disability manifested by swollen and stuffy left ear sensation.  In addition, the Board combined the issues of entitlement to service connection for vertigo and service connection for a disability manifested by nausea and balance problems, and recharacterized the issue as service connection for vertigo, to include a disability manifested by nausea and balance problems, as reflected on the title page of this decision.  The Board then remanded this issue, as well as the issues of entitlement to service connection for a disability manifested by constant drumming sound in the left ear; and entitlement to service connection for a disability manifested by sleep problems on the left side for additional evidentiary development.  The Board also remanded the issues of entitlement to a compensable disability rating for left ear hearing loss and entitlement to an effective date prior to May 6, 2004, for the grant of service connection for left ear hearing loss, and specifically instructed the RO to issue a Statement of the Case (SOC) with respect to these issues.  An SOC was issued in May 2010, and the Veteran perfected an appeal with respect to these claims in June 2010.  

In a July 2010 rating decision, the RO granted the Veteran's claims seeking service connection for a disability manifested by constant drumming sound in the left ear, and service connection for a disability manifested by sleep problems on the left side.  Indeed, the RO combined these issues, recharacterized the claim as service connection for tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in left ear and sleep problems on left side, and evaluated the disability as 10 percent disabling under Diagnostic Code 6100, effective May 6, 2004.  

In the December 2010 Board decision, the Board denied the Veteran's claims seeking an initial compensable rating for left ear hearing loss and an effective date prior to May 6, 2004, for the grant of service connection for left ear hearing loss.  The Board then remanded the Veteran's claim seeking entitlement to service connection for vertigo, to include a disability manifested by nausea and balance problems for additional evidentiary development.  In addition, the Board remanded the Veteran's claim seeking entitlement to an effective date prior to May 6, 2004 for the grant of service connection for tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in left ear and sleep problems on left side, and specifically instructed the RO to provide the Veteran with an SOC as to this issue.  Lastly, the Board referred the issue of entitlement to service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for appropriate action. 
With respect to the Board's April 2009 decision, the Veteran appealed that portion of that decision that denied entitlement to service connection for the psychiatric disability, to include as secondary to a service-connected disability, to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated the portion of the Board's decision denying service connection for a psychiatric disability, and remanded the matter for proceedings consistent with the Memorandum Decision filed in this case.  

Further, a November 2011 rating decision denied service connection for the Veteran's sleep apnea.  In November 2011, the Veteran submitted his notice of disagreement (NOD) with respect to this decision, and further contended that his sleep apnea is secondary to his service-connected tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in the left ear and sleep problems on left side.  As will be discussed further, under these circumstances, an SOC should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

With regard to representation, the Board notes that the Veteran was initially represented by private attorney S.K.; however, by letter dated in June 2010, this attorney notified the Board that he was withdrawing his representation of the Veteran and that the Veteran had been informed of his withdrawal as his representative.  Subsequent correspondence received from the Veteran demonstrated his awareness that this attorney withdrew as his representative.  However, at the time the Court issued the Memorandum Decision (in October 2011), the Veteran was represented by another attorney.  Indeed, The General Docket for the Court reflects that this second attorney entered his appearance as attorney for the Veteran on May 19, 2010.  A review of the fee agreement (a copy of which is currently located in the Court's computer system) reflects that this representation is solely limited to matters and proceedings before the Court, and does not include representation before the VA should the Veteran's case be remanded (as it has been).  Accordingly, for VA purposes, the Veteran is considered to be unrepresented.  

Lastly, as previously noted above, the issues of entitlement to service connection for vertigo, to include a disability manifested by nausea and balance problems, and entitlement to an effective date prior to May 6, 2004, for the grant of service connection for tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in left ear and sleep problems on left side, were remanded to the RO in the December 2010 Board decision.  Since the Veteran's claim was appealed to the Court, the RO has not had the opportunity to conduct additional development pursuant to the December 2010 Remand instructions.  Therefore, these issues are still on appeal before the Board and will be remanded to the RO again.  

For the reasons set forth below, the issues listed on the title page are being REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

Psychiatric Disorder, To Include As Secondary To A Service-Connected Disability

The Veteran contends that he has a psychiatric disorder that is a residual of his in-service TORP procedure, and/or caused or aggravated by his service-connected left ear hearing loss.  See March 2005 claim.  

A review of the Veteran's claims file reflects that his service treatment records are clear for any complaints of, or treatment for a psychiatric condition.  However, these records do reflect that the Veteran was admitted to the Tripler Army Medical Center in July 1987, at which time he underwent a left exploratory tympanotomy and TORP procedure.  Post-service treatment records issued from the VA medical center (VAMC) in Tampa, Florida, and dated from June 2004 to April 2006, reflect that the Veteran exhibited some signs of depression and anxiety during various treatment visits dated in June 2005, September 2005 and January 2006.  

The Veteran was afforded a VA psychiatric examination in February 2008, at which time he denied experiencing significant depression, but stated that he does experience periods of intense anxiety two to three times a month, which reportedly last a few hours at a time.  According to the Veteran, his periods of anxiety are characterized by "a rapid heart rate and 'a high pitched noise,'" and he experienced his first anxiety episode in 2004.  Based on his review of the claims file, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with an anxiety disorder and concluded that it is less likely as not that the Veteran's anxiety disorder is caused by his military service, his left ear hearing loss and/or his in-service TORP procedure.  The examiner took note of the Veteran's statement that his episodes of intense, discrete anxiety began in 2004 without any precipitating events leading to the episodes.  The examiner further noted that the Veteran's anxiety episodes began approximately six years after he was discharged from service and that the Veteran did not associate his anxiety episodes with his left ear disability or any other in-service event.  According to the examiner, his opinion and diagnostic impression were further based on his review of the claims file and VA treatment records, as well as his interview with the Veteran.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

At the outset, the Board acknowledges that, while the February 2008 VA examiner discussed whether the Veteran's psychiatric condition was caused by his service-connected left ear hearing loss, he failed to address whether his psychiatric condition was aggravated by his service-connected hearing loss.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Indeed, the February 2008 examiner did not address whether the Veteran's psychiatric condition was made worse, more serious, or more severe as a result of his service-connected left ear hearing loss.  Therefore, the question remains as to whether the Veteran's service-connected left ear hearing loss may have aggravated his current psychiatric disorder.  

Secondly, the examiner failed to provide an adequate explanation as to why the Veteran's psychiatric disorder was not etiologically related to service, to include as secondary to his service-connected left ear hearing loss.  In providing his etiological opinion, the examiner based his reasoning on his review of the claims file and medical records, but does not appear to cite to the records reviewed or relied upon in making his ultimate determination.  In addition, the examiner failed to provide an adequate rationale upon which his opinion was based.  While the examiner recites the Veteran's history, he does not elaborate as to how this history, helped him (the examiner) to arrive at his determination.  Furthermore, while the examiner referenced some of the Veteran's reported statements, he failed to address or expand upon the Veteran's statement associating his anxiety episodes with a rapid heart rate and 'a high pitched noise.'  

A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In this case, the Board does not find the February 2008 examiner's opinion to be adequate with respect to this claim, as the examiner failed to discuss whether the Veteran's psychiatric condition was aggravated as a result of his service-connected left ear hearing loss and did not provide a thorough rationale for the determinations reached.  As it remains unclear whether the Veteran's psychiatric condition is related to service or was caused and/or aggravated as a result of his service-connected left ear hearing loss or his service-connected tinnitus, also claimed as residuals of TORP surgery and as a disability manifested by constant drumming sound in left ear and sleep problems on left side, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Disability Manifested By Nausea And Balance Problems, To Include Vertigo

The Board finds that a remand of the Veteran's claim for service connection for a disability manifested by nausea and balance problems, to include vertigo, is necessary to comply with its prior remand instruction with regard to obtaining a VA examination and medical opinion.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2009, the Board remanded the Veteran's claim for service connection for a disability manifested by nausea and balance problems, to include vertigo, for a new VA examination and medical nexus opinion as it was noted that the service treatment records contain a note of the Veteran having vertigo in September 1967 (three months after his TORP surgery).  Consequently, the Board's instruction stated:  "The examiner should consider and address the notation of vertigo during service in September 1987."  

The Veteran underwent a VA ear disease examination in June 2009.  In the report, however, there is no mention of the September 1987 in-service treatment note nor did the examiner address that in-service notation of vertigo.  Consequently, the Board finds that the June 2009 VA examination is inadequate for adjudicating the Veteran's claim for service connection for a disability manifested by nausea and balance problems, to include vertigo, and a remand is in order to obtain a new VA examination with a medical nexus opinion that complies with the Board's April 2009 remand.

Service Connection For Sleep Apnea And Earlier Effective Date For Grant Of Service Connection For Tinnitus

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication; however, the Board may not ignore an issue so raised.  Id.  

In a July 2010 rating decision, service connection was granted for tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in left ear and sleep problems on left side, evaluated as 10 percent disabling effective May 6, 2004.  In a September 2010 statement, the Veteran disagreed with the effective date assigned for the grant of service connection for tinnitus.  The Board finds that this statement clearly constitutes an NOD with the assignment of May 6, 2004, as the effective date.  However, an SOC has not been issued addressing this claim.  As such, the Veteran's NOD as to entitlement of an earlier effective date is still pending.  

The Veteran was also denied service connection for sleep apnea in the November 2011 rating decision.  In his NOD, which was also dated in November 2011, the Veteran expressed his disagreement with respect to this denial and specifically stated that his sleep apnea is secondary to his service-connected tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in left ear and sleep problems on left side.  This NOD was issued within one year of the notice of the November 2011 rating decision.  Indeed, the claims file does not reflect that an SOC regarding the Veteran's claim has yet been furnished to him.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to an earlier effective date for the grant of service connection for tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in the left ear and sleep problems on the left side, and entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, should be issued.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter regarding the issues of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability, and entitlement to service connection for a disability manifested by nausea and balance problems, to include vertigo.  

2. Make arrangements for the Veteran to be afforded an appropriate VA examination to determine the nature and etiology of any psychiatric disorder that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and a mental evaluation of the Veteran, the examiner should specify the nature of any current psychiatric disability found on examination.  For any such psychiatric disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  

If the Veteran is found to have a psychiatric disorder that is not related in any way to his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such psychiatric disability was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected left ear hearing loss and/or the service-connected tinnitus, also claimed as residuals of TORP surgery and as a disability manifested by constant drumming sound in left ear and sleep problems on left side.  The examiner should specifically address the Veteran's statement associating his psychiatric condition with 'a high pitched noise.'

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability manifested by nausea and balance problems, to include vertigo, that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed disability manifested by nausea and balance problems, to include vertigo, had its clinical onset in service or is otherwise related to a disease or injury incurred in service.  In rendering this requested opinion, the examiner should specifically consider and address the TORP surgery that the Veteran underwent in service in July 1987, the notation of vertigo during service in September 1987, and the Veteran's report of a continuity of symptoms, if any.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
4. Thereafter, furnish the Veteran an SOC regarding the issue of entitlement to an effective date earlier than May 6, 2004, for the grant of service connection for tinnitus, also claimed as residuals of TORP surgery and a disability manifested by constant drumming sound in the left ear and sleep problems on the left side, as well as the issue of entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran perfects a timely appeal should these claims be certified to the Board. 

5. Also, readjudicate the issues of entitlement to service-connection for a psychiatric disorder, to include as secondary to a service-connected disability, and entitlement to service connection for a disability manifested by nausea and balance problems, to include vertigo.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


